Case 1:18-cr-00392-GLR Document 19 Filed 11/02/18 Page 1 of 1
Case 1:18-cr-00392-GLR Document18 Filed 11/01/18 Page 1of1

U.S. Department of Justice

United States Attorney

 

 

District of Maryland
Paul Riley Suite 40H) DIRECT: 410-209-4959
Assistant United States Attorney 368. Charies Street MAIN: 416-209-4800
Paul, Riley (@usdoj.gov Baltimore, MD 21201-3119 FAX: 410-962-309]

November |, 2018
BY ECF

The Honorable George L. Russell III

United States District Judge

United States District Court for the District of Maryland
101 West Lombard Street

Baltimore, MD 21201

Re: United States of America v. Reginald Kelso Ricks,
Crim. No. GLR-18-392

Dear Judge Russell:

I write on behalf of the parties in the above-referenced matter to provide the Court with a
further status report. The parties continue to be in plea discussions and thus respectfully request
that the Court set a deadline of December 3, 2018 for the parties to provide the Court a further
status report.

The parties have conferred and agree that a status report deadline of December 3, 2018
will provide them with additional, necessary time to evaluate the case and to continue to explore
whether a resolution short of trial may be reached.

Respectfully submitted,

Robert L. Hur
United States Attorney

/s/
By: Paul A. Riley
Assistant United States Attorney

CC: All counsel (by ECF)

pb
APPROVED THIS __ DAY OF_NOY - 0 L8

 rlsee lf

iL. RUSSELL, WY. ULS.D.S,

 
 
